Citation Nr: 1020638	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to 
November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.  In 
April 2010, a hearing was held before the undersigned 
Veterans Law Judge at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he suffers from hearing loss, 
tinnitus, and a right knee disorder due to military service.  
Specifically, he contends that he has had increasing problems 
with his right knee since he was treated for knee pain in 
service in June 1951.  At that time, his treating physician 
suspected possible cartilage derangement and ordered an x-
ray.  Upon review of the x-ray, the physician noted that it 
was negative and prescribed an ace bandage for support.  The 
Veteran was seen again in July 1951 for his continuing knee 
pain, stating that the trouble began about 10 months ago.  
The physician noted a second time that the prior x-ray was 
negative.  He also noted that the Veteran's knee exhibited 
good mobility and joint stability.  After service, the 
Veteran has been seen for arthritis and continuing knee pain.  
His primary care notes indicate a history of surgery, but no 
surgical reports are of record.  The RO/AMC should obtain the 
Veteran's complete treatment records from the Columbus 
Orthopedic Clinic and Golden Triangle Hospital in Columbus, 
Mississippi, regarding his right knee surgery. 

 In November 2008, the Veteran was provided with a VA 
examination.  The examiner provided an impression of 
degenerative joint disease of the right knee, status post 
remote arthroscopy.  The examiner also gave the opinion that 
it was less likely than not that the Veteran's right knee 
disorder was the result of any incident or occurrence in 
service due to the lack of evidence tending to show otherwise 
in the record.  As the examiner did not have adequate 
information to render an opinion, another examination should 
be provided once a more complete medical record of the 
Veteran's knee disorder has been obtained.  See Daves v. 
Nicholson, 21 Vet. App. 46, 51 (2007) (holding that where the 
medical examiner states that an opinion cannot be provided 
without information currently not available, the Secretary's 
duty to assist requires that the Secretary determine whether 
the information may be reasonably obtained, and if so, to 
make efforts to obtain it and seek an additional medical 
opinion which considers the relevant information); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate). 

In regard to the Veteran's claims for service connection for 
hearing loss and tinnitus, he contends that he suffers from 
these disorders due to noise exposure during service.  His 
military occupational specialty is listed as an anti-aircraft 
artillery canoneer, and the Veteran testified that he was 
exposed to machine gun fire and 90mm anti-aircraft fire 
without hearing protection.  Post-service employment records 
indicate the presence of hearing loss in 1983.  He was 
diagnosed with tinnitus and hearing loss in accordance with 
VA regulations at a November 2008 VA examination.  38 C.F.R. 
§ 3.385 (2009).  However, the examiner was unable to give an 
opinion as to the etiology of the Veteran's hearing loss due 
to the amount of time that had passed since service and 
possible intervening occupational noise exposure.  The 
Veteran subsequently testified that he was not exposed to 
considerable noise during his employment as a paper mill 
machinist.  The examiner did find that the Veteran's tinnitus 
was at least as likely as not related to his hearing loss.  

The Veteran asserts that he was treated for hearing loss and 
tinnitus while in service shortly before discharge in October 
1951.  The record indicates that an attempt was made to 
locate a relevant x-ray through the Veterans Administration 
Records Center in November 1952, but the records could not be 
located.  The Veteran has indicated that this x-ray was 
conducted at the Naval Hospital in Great Lakes, Illinois, in 
October 1951.  The RO/AMC should contact the National 
Personnel Records Center and obtain the Veteran's service 
treatment records, particularly his records from the Naval 
Hospital in Great Lakes, Illinois.  Once these records have 
been obtained, the Veteran should be provided with an 
additional VA audiological examination.  See Daves, 21 Vet. 
App. at 51 (2007); see also Barr, 21 Vet. App. at 311.
 
Finally, the RO/AMC should obtain the Veteran's complete 
treatment records related to hearing loss, tinnitus, and his 
right knee from the Jackson, Mississippi, VA treatment 
facility, dated from December 2008 forward.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
from the Columbus Orthopedic Clinic and 
from Golden Triangle Hospital in 
Columbus, Mississippi, to include, but 
not limited to, all records relating to 
right knee surgery in May 1992 and 
2006.

2.  Contact the NPRC, or any other 
appropriate department or agency, and 
request a complete copy of the 
Veteran's service treatment records, to 
include all clinical records and all 
records from the Naval Hospital in 
Great Lakes, Illinois, where the 
Veteran reportedly had x-rays of his 
left ear in October 1951.  

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record. 

3.  Make arrangements to obtain the 
Veteran's complete treatment records 
related to hearing loss, tinnitus, and 
his right knee disorder from the 
Jackson, Mississippi, VA Medical 
Center, dated from December 2008 
forward. 

4.  Thereafter, schedule the Veteran 
for an appropriate VA examination of 
his right knee.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests, 
including x-rays, should be 
accomplished.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any diagnosed right 
knee disorder had its clinical onset 
during active service or is related to 
any in-service disease, event, or 
injury.  

In doing so, the examiner should 
address the service treatment records 
from June and July 1951 showing the 
Veteran's treatment for knee pain in 
service. 

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

5.  Schedule the Veteran for a VA 
audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination. 
 
Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The results of puretone threshold 
testing for 500, 1000, 2000, 3000, and 
4000 Hertz and speech recognition 
testing using the Maryland CNC test are 
to be reported. 
 
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any diagnosed hearing 
loss and/or tinnitus had its clinical 
onset during active service or is 
related to any in-service disease, 
event, or injury, including noise 
exposure from machine guns and anti-
aircraft fire.  

In so doing, the examiner should 
address the Veteran's history of having 
trouble with his hearing and tinnitus 
during service and having an x-ray of 
his left ear in October 1951.
 
The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

6.  Review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
examination reports.  If the requested 
reports do not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.

7.  Finally, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



